Citation Nr: 1520212	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-33 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for paranoid personality disorder also claimed as schizophrenia.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) due to military sexual assault, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for asbestosis also claimed as asthma.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.

5.  Whether new and material evidence has been received to reopen a claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of a cerebrovascular accident (CVA) with right sided weakness.

6.  Entitlement to service connection for loss of use of lower extremities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to April 1987.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.


FINDINGS OF FACT

1.  A March 2003 Board decision denied the Veteran's request to reopen his claim for service connection for a psychiatric disorder; he did not appeal that decision and it is final.
 
2.  Evidence received since March 2003 is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for paranoid personality disorder also claimed as schizophrenia.

3.  The additional evidence presented since March 2003 provides some information that, when considered with the other evidence of record, relates to an unestablished fact and/or raises a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD.

4.  A May 2006 rating decision reopened and denied the claim for service connection a lung condition, claimed as asbestosis; the Veteran did not appeal that rating decision, and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date of that decision.

5.  Evidence received since May 2006 is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for asbestosis also claimed as asthma.

6.  A November 2005 Board decision denied the Veteran's claim for service connection for hypertension; he did not appeal that decision and it is final.

7.  Evidence received since November 2005 is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for hypertension.

8.  A February 1997 rating decision reopened and denied the claim for compensation under 38 U.S.C.A. § 1151 for CVA with residual right sided weakness; the Veteran did not appeal that rating decision, and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date of that decision.

9.  Evidence received since the February 1997 rating decision is cumulative and/or redundant of evidence previously of record and does not raise a reasonable possibility of substantiating the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for CVA with residual right sided weakness.

10.  The record does not contain competent medical evidence establishing a diagnosis of PTSD based on an in-service stressor.  

11.  At his November 2014 video conference Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew from appellate review his claim for service connection for loss of use of lower extremities.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim for service connection for paranoid personality disorder also claimed as schizophrenia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2014).

2.  New and material evidence has been presented, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.       § 3.156 (2014).

3.  New and material evidence has not been received to reopen a claim for service connection for asbestosis also claimed as asthma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2014).

4.  New and material evidence has not been received to reopen a claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2014).

5.  New and material evidence has not been received to reopen a claim for compensation under 38 U.S.C.A. § 1151 for CVA with residual right sided weakness.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2014).

6.  The criteria for establishing entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

7.  The criteria for withdrawal of the claim for service connection for loss of use of lower extremities have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided by May 2008, May 2009 and December 2009 letters.  An August 2008 letter requested information pertinent to his claim for PTSD based on personal assault.  

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and a VA examination pertaining to the claimed PTSD.  The Veteran completed VA Forms 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Trauma, in April 2008, August 2008, and April 2014.  As new and material evidence has not been submitted to reopen the claim for service connection for a paranoid personality disorder also claimed as schizophrenia, cerebrovascular accident with right sided weakness under the provisions of 38 U.S.C.A. § 1151, asbestosis also claimed as asthma, and hypertension, VA examinations or opinions are not required.  38 C.F.R. § 3.159(c)(4)(iii) (2014).  

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to the events in service, symptomatology, and treatment history for his claimed conditions.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to review the merits of the issues on appeal.


I.  New and Material Evidence

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or  when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

      A.  Personality disorder also claimed as schizophrenia and PTSD

The Veteran's claim for psychological problems, claimed as paranoid personality disorder, was originally denied in November 1990.  The RO based its denial on a finding that there was no evidence in the service medical records of a psychiatric disability other than a personality disorder, which was considered a congenital and/or developmental defect, and as such, service connection could not be established.  The RO denied the Veteran's claim for service connection for PTSD by rating decision dated March 1995, based on the fact that the evidence failed to show a diagnosis of PTSD.  Thereafter, in April 2000, the RO declined to reopen the claim for service connection for a psychiatric disorder because new and material evidence had not been submitted to reopen the claim.  The RO specifically found that while the Veteran was shown to suffer from psychiatric disability, no evidence was presented to establish that this condition was incurred in or aggravated by service.  The Veteran appealed to the Board.  

In March 2003 the Board issued a decision denying the request to reopen, based on a determination that new and material evidence had not been presented.  In this regard, the Board found that evidence received since the prior denials of the claims, showed post-service treatment for variously diagnosed psychiatric disorders, but failed to establish that a psychiatric disability, other than a personality disorder, initially manifested in service.  It was also determined that the evidence failed to show a diagnosis of PTSD related to a stressor in service.  As the Veteran did not appeal the Board's decision or request reconsideration, the Board's March 2003 decision is final.  38 C.F.R. § 20.1100 (2014).

The evidence of record at the time of the Board's decision in March 2003 included the Veteran's service treatment and personnel records; VA and private outpatient treatment records and hospitalization reports; VA examination reports; information from the Social Security Administration (SSA); written statements of the Veteran, his representative, and his mother; and transcripts of hearing testimony presented to a hearing officer in July 2000 and at a Board hearing in May 2002.  

The service treatment records show that the Veteran was treated for situational adjustment disorder and alcohol abuse.  He was diagnosed with mixed personality disorder with immature and inadequate features and alcohol abuse.  The service personnel records documented multiple incidents of disciplinary problems.  The Veteran was discharged due to a pattern of misconduct.  

After service, a VA examination report in 1990 noted that the Veteran had a history of treatment for alcohol abuse.  On psychiatric consultation, the Veteran reported being picked on and threatened by others during service.  He described an incident during which he was slung overboard on the ship in a sling to paint the ship and they let him down so his feet were almost touching the water and he could see sharks and sea snakes swimming below him.  The examiner diagnosed paranoid personality disorder.  In 1992, he was admitted to the substance abuse treatment program (SATP), where he was diagnosed with alcohol dependence and a personality disorder not otherwise specified (NOS).  On VA examination in 1993, the Veteran reported a history of schizophrenia.  

SSA medical records showed that the Veteran was found to be disabled since    1991 due to psychiatric impairment, including schizophrenic, paranoid and       other psychotic disorders.  VA treatment records showed treatment for variously diagnosed psychiatric disorders, to include paranoid schizophrenia, major depression with psychosis, mood disorder, substance abuse, and anxiety disorder.  A provisional diagnosis of PTSD was also noted.  

In statements and at his hearing, the Veteran claimed sexual, racial and physical abuse in service, which he claimed caused him to develop a psychiatric disorder, to include schizophrenia and PTSD.  Specifically, the Veteran claimed PTSD due to sexual assault.  He described having been sexually assaulted in boot camp by a chief medical officer when he sought treatment for hemorrhoids.  

On VA mental disorders examination in June 2001, the examiner diagnosed chronic schizophrenia, paranoid type, and paranoid and borderline personality disorders, which the examiner opined were not related to service.  With regards to the claimed PTSD, the examiner concluded that the evidence did not support such diagnosis.  

The Veteran filed his present claim in January 2008.  The February 2010 rating decision on appeal denied reopening the claim based on a determination that new and material evidence had not been received.  The Veteran appealed to the Board.
	
The evidence received since the prior final denial includes VA treatment records and a VA PTSD examination report.  The VA treatment records after 2008 document a diagnosis of PTSD due to sexual assault in the service.  Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds such evidence is material, as it relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.  Accordingly, as new and material evidence has been submitted, the claim for service connection for PTSD is reopened.

Concerning the application to reopen the claim for service connection for a personality disorder also claimed as schizophrenia, the medical evidence merely establishes that the Veteran has continued to receive treatment or been evaluated for variously diagnosed psychiatric disorders after his discharge from active service.  A VA examiner in March 2009 determined that the Veteran's schizophrenia and substance abuse were not caused by or a result of his military service.  

Such evidence is new as it was not previously of record.  Moreover, such evidence must be presumed credible for the purposes of new and material evidence analysis.  However, none of the evidence reflects that he was diagnosed or treated for a psychiatric disability, other than a personality disorder, in service, and there is no competent evidence that etiologically links post-service psychiatric diagnoses other than PTSD with service or any incident therein.  

The Board has also considered the Veteran's own lay statements and testimony.  However, the lay statements are simply a reiteration of his previously considered general assertions of sexual, racial and physical abuse in service.  Even assuming their credibility for new and material evidence analysis, the statements are cumulative and cannot be considered new and material evidence.  The Veteran's statements and testimony are cumulative as they were previously before the Board in March 2003.  

Further, none of the newly submitted medical evidence suggests that the Veteran's psychiatric disorders, to include schizophrenia or personality disorders, are related to service.  As the medical evidence of record at the time of the prior denial established the presence of schizophrenia and personality disorders, the newly submitted medical evidence showing diagnoses and treatment for these disorders is cumulative and does not relate to an unestablished fact.  Thus, such evidence is also not new and material. 

In sum, as the evidence submitted since the March 2003 Board denial is not new and material to the claim for service connection for paranoid personality disorder also claimed as schizophrenia, such claim is not reopened and the appeal is denied.

      B.  Asbestosis also claimed as asthma

In a rating decision in July 1994, the RO denied the Veteran's claim for service connection for a disability causing chest pain due to asbestos exposure because while the evidence showed a history of bronchial asthma as a child, there was no evidence of a chronic lung disability or asbestos exposure in service.  The Veteran was informed of the decision and of his appellate rights, but did not appeal the decision or submit relevant evidence within one year from the date that the RO mailed notice of the determination to the Veteran.  

More recently, in a rating decision in May 2006, the RO reopened and denied the Veteran's claim for service connection for asbestosis because the claimed lung condition did not happen in military service, was not aggravated or caused by service, nor had asbestosis been clinically diagnosed.  The Veteran was informed  of the decision and of his appellate rights, but did not appeal the decision or submit relevant evidence within one year from the date that the RO mailed notice of the determination to the Veteran.  Thus, the July 1994 and May 2006 decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The evidence of record at the time of the May 2006 rating decision included the Veteran's service treatment and personnel records, VA and private outpatient treatment records and hospitalization reports, VA examination reports and information from the SSA, and written statements and hearing testimony from      the Veteran asserting that he had a lung disability due to exposure to asbestos in service.  

The service records show that the Veteran served in the Navy aboard several vessels, but asbestos exposure was not confirmed.  The service treatment records contain November 1985 chest x-rays that revealed no abnormalities.  The medical evidence documented a history of bronchial asthma as a child, as well as the Veteran's reports of exposure to asbestos in service.  However, medical treatment records failed to document a chronic lung condition and a VA examiner in April 1993 found no evidence of a chronic lung condition.  At that time, the Veteran endorsed fatigue, periodic wheezing and coughing, along with daily episodes of being bed bound, but denied any evaluation or treatment specifically related to asthma or questionable asbestos exposure.  The examiner diagnosed asthma with a history of nicotine dependence and asbestos exposure. 

The Veteran filed his present claim in January 2008.  The February 2010 rating decision on appeal denied reopening the claim based on a determination that new and material evidence had not been received.  The Veteran appealed to the Board.

The evidence received since the prior final denial includes VA treatment records that document a history of asthma and asbestos exposure, along with complaints    of wheezing, fatigue and coughing.  VA treatment records from 2012 to 2014 consistently show normal respiratory efforts.  VA treatment records while "new"   as they were not before previous decisionmakers, are not "material" for purposes   of reopening the claim because the records do not relate to the basis for the prior final denial - evidence that a current lung disability was incurred in service, or is otherwise related to any aspect of his service, to include asbestos exposure.  

The Board has also considered the Veteran's own lay statements and testimony.  However, the lay statements are simply a reiteration of his previously considered general assertions of respiratory problems, to include daily episodes of exacerbation of symptoms, as due to exposure to asbestos in service.  Even assuming their credibility, the statements are cumulative and cannot be considered new and material evidence.  

In sum, as the evidence submitted since the May 2006 rating decision is not new and material, the claim for service connection for asbestosis also claimed as asthma, is not reopened and the appeal is denied.

      C.  Hypertension 

In November 2005 the Board issued a decision that denied the Veteran's claim for a disability manifested by nausea and/or excessive sweating, to include hypertension. The Board based the denial on the finding that there was no medical evidence that the Veteran's hypertension was related to service.  As the Veteran did not appeal the Board's decision or submit material evidence within the appeal period, the Board's November 2005 decision is final.  38 C.F.R. § 20.1100 (2014).

The evidence of record at the time of the Board's decision in November 2005 included the Veteran's service treatment and personnel records, VA and private outpatient treatment records and hospitalization reports, VA examination reports and information from the SSA, written statements and testimony from the Veteran attributing his symptoms of nausea and excessive sweating to hypertension reportedly associated with service.  

The Veteran's service treatment records make no reference to hypertension, and on separation from service in April 1987 his blood pressure was within normal limits  at 120/80.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  After service, the Veteran was hospitalized by VA for five days in December 1992 for alcohol dependence.  A report from that admission documents elevated blood pressure readings during the first few days of his admission.  He was therefore placed on Catapres, which was discontinued and replaced with Lisinopril after he began experiencing headaches.  The Veteran's blood pressure was within normal range    at the time of his discharge.  The Veteran continued to be treated for hypertension, as reflected in VA outpatient treatment records dated since 1992.  However, none  of these reports associated the Veteran's hypertension to service.  Also of record were the Veteran's statements and testimony in May 2002 asserting that he first experienced nausea and profuse sweating in service, which he attributed to hypertension and indicated that medical professionals had indicated to him that there was a relationship between these symptoms and his hypertension. 

The Veteran filed his present claim in January 2008.  The February 2010 rating decision on appeal denied reopening the claim based on a determination that new and material evidence had not been received.  The Veteran appealed to the Board.

The evidence received since the prior final denial includes VA treatment records that document ongoing treatment for hypertension.  The VA treatment records, while "new" as they were not before previous decisionmakers, are not "material" for purposes of reopening the claim because the records do not relate to the basis  for the prior final denial - evidence that the claimed hypertension was incurred in service, manifested within one year of discharge from service, or is otherwise related to any aspect of his service.  

A new theory of entitlement does not automatically reopen a previously denied claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005); see also Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim).  A claim based upon the same factual basis may not be considered, unless the evidence supporting the Veteran's new theory of causation constitutes new and material evidence.  Boggs 520 F. 3d at 1336.  

The Veteran's November 2014 hearing testimony recorded the Veteran's contention that he developed high blood pressure after service in 1992, when he was admitted to the SATP.  He reports that people at VA told him treatment rendered at the SATP caused him to develop high blood pressure, which theory was not offered at the time of the November 2005 denial.  Such evidence is new as it was not previously of record.  Moreover, such evidence must be presumed credible for the purposes of new and material evidence analysis.  Thus, the Veteran appears to have posited a new theory of entitlement.  However, as the Veteran has provided no evidence to support this theory of entitlement, this alone does not qualify as new and material evidence.  Id.

In sum, as the evidence submitted since the November 2005 Board denial is not new and material, the claim for service connection for hypertension is not reopened and the appeal is denied.  

      D.  Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 

The Veteran claims that he is entitled to compensation benefits under 38 U.S.C.A. § 1151 for CVA with residual right sided weakness because his CVA was induced by experimental drugs forcibly administered by VA medical staff to the Veteran when he underwent treatment for drug and alcohol abuse in the early 1990s.  

Compensation benefits shall be awarded for a "qualifying additional disability"      in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result      of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a "qualifying additional disability" the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the medical treatment to his condition after such treatment.  To establish causation, the evidence must show that the medical treatment resulted in the veteran's additional disability.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (2014).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the medical treatment without the veteran's informed consented.  Id.

The Veteran initially filed a claim for entitlement to compensation for a CVA and residuals thereof based on the provisions of 38 U.S.C.A. § 1151 in August 1996.  The claim was denied in February 1997 because the RO found that there was no  evidence that the Veteran's CVA was a result of treatment administered by the VA.  The Veteran was informed of the decision and of his appellate rights, but did not appeal the decision or submit relevant evidence within one year from the date that the RO mailed notice of the determination to the Veteran.  Thus, the February 1997 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The evidence of record at the time of the February 1997 decision included the Veteran's service records, VA and private outpatient treatment records and hospitalization reports, VA examination reports, written statements from the Veteran attributing his CVA to VA treatment.  The VA treatment records show    that the Veteran was admitted in December 1992 for 5 days to SATP for alcohol dependence.   

The evidence received since the 1997 decision includes VA treatment records showing a history of CVA in 1992.  A June 2001 VA examination report that noted a history of CVA with left paralysis that had since resolved in 1992, with left residual extensor lag of his left hand fifth digit.  VA treatment records showing a history of CVA, stable, in 1993, as well as treatment for substance abuse and psychiatric problems.  Therefore, these records do not address whether the proximate cause of the CVA was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment.  As such, the VA treatment records do not constitute new and material evidence.

Also in the record are statements and testimony from the Veteran alleging that his CVA was induced by experimental drugs forcibly administered by VA medical staff when he underwent treatment for drug and alcohol abuse in the early 1990s.  Such assertions are not new as they were considered in the prior denial.  Even assuming their credibility, the statements are cumulative and cannot be considered new and material evidence.  

Based on the foregoing, the Board concludes that the additional evidence received since the February 1997 denial is not new and material, and the claim for compensation under 38 U.S.C.A. § 1151 for CVA with residual right sided weakness may not be reopened.

II.  Service Connection

The Veteran asserts that he developed PTSD due to military sexual trauma (MST). He reports he was sexually assaulted with medical instruments in boot camp by a chief medical officer when he was evaluated for rectal bleeding associated with hemorrhoids.  The Veteran has also reported being picked on and threatened by others during service.  He described an incident during which he was slung overboard on the ship in a sling to paint the ship and they let him down so his feet were almost touching the water and he could see sharks and sea snakes swimming below him.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, as the claim for a psychiatric disorder other than PTSD, to include schizophrenia and personality disorders, was not reopened, the Board will only address the reopened claim for service connection for PTSD.  


Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of service, lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f) (2014).

When the evidence does not establish that a veteran is a combat veteran, his assertions of service stressors are not sufficient to establish the occurrence of     such events.  Rather, his reported service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2014); Pentecost v. Principi, 16 Vet. App. 124 (2002).

However, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from      an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)     (2014).

When a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2014); see also Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Upon review of the record, the Board finds that the preponderance of the evidence is against the claim.  

The service treatment records show that the Veteran was treated in 1985 for rectal bleeding.  The records also document treatment for situational adjustment disorder and alcohol abuse.  He was diagnosed with mixed personality disorder with immature and inadequate features and alcohol abuse.  On separation from service in April 1987, he endorsed a history of problems sleeping, but denied a medical history of nervous trouble.  The service personnel records documented multiple incidents of disciplinary problems.  The Veteran was discharged due to a pattern of misconduct.  

After service, post-service records after 1990 contain multiple diagnoses of several psychiatric disabilities other than PTSD, to include schizophrenia and personality disorders, as well as evidence of treatment for substance abuse.  On psychiatric consultation in September 1990, the Veteran complained of being picked on and threatened by others during service.  Reportedly, on one occasion he was slung overboard on the ship in a sling to paint the ship and they let him down so his feet was almost touching the water and he could see sharks and sea snakes swimming around and this frightened him a great deal.  No Axis I psychiatric disability was diagnosed, rather he was diagnosed with a personality disorder.  A September 1999 VA treatment record contained provisional diagnoses of schizophrenia paranoid type, PTSD, mood disorder and anxiety disorder.  

The Veteran underwent a VA metal disorders examination in June 2001.  The examiner noted the treatment in service.  The examiner diagnosed chronic schizophrenia, paranoid type, and paranoid and borderline personality disorders.  The examiner concluded that there was no evidence to support a diagnosis of PTSD.  The examiner explained that the Veteran's beliefs of mistreatment were actually delusions which was consistent with his beliefs that he had been abused throughout his life from childhood up until the present time.

VA treatment records in 2005 noted positive screen testing for PTSD, as well as provisional diagnosis of PTSD.  Additionally, a number of progress notes after 2008 recorded an assessment of PTSD, symptoms of PTSD, a history of PTSD, rule/out PTSD, and PTSD due to MST, by history, but none of these records include a DSM-IV diagnosis of PTSD.  

On VA PTSD examination in March 2009, the Veteran reported that during service a medical doctor sexually assaulted him with medical instruments.  The Veteran went on to complain that he was tied up and hung off the side of the ship by people in his service so that sharks could feed on him.  He complained of people in the military trying to harm him.  The Veteran stated that he was told when he first got to his first ship that he had to put a 20-dollar bill in an envelope every pay day or they would create problems for him daily.  He was reportedly forced to get into fights against his will repeatedly.  The examiner noted that throughout the interview the Veteran described incidents involving random people assaulting him, and noted inconsistencies in some responses.  Following an examination of the Veteran, the examiner concluded that there was no evidence of PTSD as a result of his military service or experiences in the service.  In this regard, there did not appear to be any behavioral issues that would be consistent with a sexual assault.  The examiner further noted that it was also likely that the Veteran was magnifying or embellishing symptoms in an effort to receive financial gain.

Here, the Board finds the VA examination report of March 2009 to be the most probative evidence as to whether the Veteran's psychological symptoms are indicative of a diagnosis of PTSD.  The March 2009 examiner reviewed service records, post-service treatment records, interviewed the Veteran, and reviewed      all of the evidence in the claims file including prior testing before rendering his opinion.  The examiner discussed records in detail, including the treatment for  rectal bleeding in service, noting that the actual treatment report noted the bleeding initially occurred prior to service.  The examiner's conclusion is consistent with the findings on June 2001 VA examination.  Conversely, VA treatment records noting a diagnosis of PTSD did not address the DSM-IV criteria to support the diagnosis, nor consider the records in the claims file.  Moreover, the VA examiner in March 2009 noted inconsistencies in the Veteran's reports as well as possible exaggeration of symptoms by the Veteran.  In short, the Board finds that the conclusions on      the March 2009 VA examination, which provided a detailed rationale for the opinion that the Veteran does not suffer from PTSD following extensive examination of the Veteran and review of the claims file, is significantly more probative than the diagnoses of PTSD recorded in the treatment records that did not address the diagnostic criteria, did not provide a detailed rationale, or reflect claims file review.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Therefore, the Board concludes that the most probative medical evidence of record indicates the Veteran does not suffer from PTSD.  

While the Veteran believes that he suffers from PTSD that is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of psychiatric disorders are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to whether he meets the diagnostic criteria for PTSD is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

As explained above, the most persuasive and probative evidence of record indicates the Veteran does not meet the diagnostic criteria for PTSD.  Accordingly, the preponderance of the evidence is against the claim, and service connection for PTSD is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


III.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At his Board hearing in November 2014, the Veteran withdrew the issue of service connection for loss of use of lower extremities from appellate consideration.  The transcript of the hearing has been reduced to writing and is of record.  Thus, this appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed.


ORDER

The claim for service connection for paranoid personality disorder also claimed as schizophrenia is not reopened, and the appeal is denied.

As new and material evidence has been presented, the claim for service connection for PTSD is reopened, and to this extent only the appeal is granted.

The claim for service connection for hypertension is not reopened, and the appeal is denied.

The claim for service connection for asbestosis also claimed as asthma is not reopened, and the appeal is denied.

The claim for entitlement to compensation under 38 U.S.C.A. § 1151 for CVA with residual right sided weakness is not reopened, and the appeal is denied.

The claim for service connection for PTSD is denied.

The appeal concerning the claim for service connection for loss of use of lower extremities is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


